Citation Nr: 1229423	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  12-15 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death for purposes of receiving Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esquire


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from January 1949 to January 1952.  He died in November 2010 and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which, in pertinent part, denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, namely VA treatment records dated through November 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that 38 U.S.C.A. § 5103A(d) (West 2002) did not apply to claims for DIC based on service connection for the cause of death.  Instead, the provisions of 38 U.S.C.A.       § 5103A(a) (West 2002) controlled when an opinion was necessary in a claim for service connection for the cause of death.  That section contains a general requirement that VA will make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  

The appellant has alleged that the Veteran's service connected residuals of the cold injury in his lower extremities caused or contributed to his November 2010 fall.  His death certificate lists intracranial hemorrhage due to a fall as his immediate cause of death.  A July 2011 opinion from Dr. C. G. indicated that the Veteran's decreased sensation in the legs "could have contributed to his fall, i.e. could have made it such that he could not easily recover his balance from stumbling over the cat."  However, this opinion is speculative and cannot serve as a basis to support a grant of benefits.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim). 

An April 2012 VA examiner opined that the Veteran's cold injury residuals in the lower extremities were known to cause decreased sensation in feet and thus increase the risk of falling.  The examiner further opined that it would be mere speculation to attribute the Veteran's fall to his cold injury residuals.  When an examiner reports that he or she is unable to offer an opinion without resort to speculation, the opinion is inadequate unless the examiner offers a rationale for the inability to offer an opinion and reports whether there is additional information that would permit the opinion to be made, or whether the inability is the result of limits to current medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The April 2012 VA examiner did not indicate whether there was any additional information that would permit the opinion to be made or whether the inability is the result of limits to current medical knowledge.  A new VA opinion, or an addendum of the April 2012 opinion, is therefore required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain an addendum to the April 2012 opinion, if possible, or refer this claim to a VA physician with appropriate expertise to review and provide an opinion as to the etiology of the Veteran's cause of death.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service connected disabilities, including his service connected cold residuals in the lower extremities, contributed significantly or materially to cause his death (e.g., his death was hastened or rendered him less capable of resisting the conditions that caused his death).  The examiner should specifically comment on the assertion that the reduced sensation in the Veteran's lower extremities made it more difficult for him to recover his balance after stumbling.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


